DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Continuation of 3. NOTE: Claim 21 has been newly added.  These additions made to the claims raise new issues that require additional search and / or consideration.

Continuation of 12. NOTE:
Applicant's arguments filed 13 July 2021 have been fully and carefully considered but they are not persuasive.  Applicant argues on pages 7-8 of the Remarks that the combination of references fails to disclose the limitation “providing the embedding layer as an output for embedding / incorporating into a second neural network” as recited in independent claims 1 and 13.   The Examiner respectfully disagrees.

Independent claim 1 recites the limitation “providing the embedding layer as an output for embedding into a second neural network.”  Independent claim 1 does not provide any details on how the limitation “for embedding” is accomplished.  Dependent claim 4 recites that “the embedding layer is incorporated into the second neural network.”
Independent claim 13 recites the limitation “incorporate the embedding layer into a second neural network.”
Independent claim 17 does not recite any limitation regarding a second neural network.

Spruyt discloses on page 15, Exploring the metric space, “Using these embedding’s as feature vectors in our subsequent classifiers, therefore, corresponds to a form of transfer learning, allowing us to train powerful classifiers” and on page 15, Conclusion, “A convolutional neural network was trained to learn to extract features that define this semantic similarity, and an embedding space was obtained by means of metric learning. The resulting embedding space can be used directly for tasks such as venue mapping or transport classification.”
Spruyt thus discloses the limitation “providing the embedding layer as an output” for subsequent classifiers.  The embedding’s are feature vectors and they can be used in subsequent classifiers or classification neural networks. 

Mao was cited for its’ disclosure of the limitation “for embedding / incorporating into a second neural network.” 
Mao discloses in paragraph [0050], “The neural networks depicted in FIG. 3 (e.g., object classifier neural network 302, context embedding neural network 308, and auxiliary neural network 310) can each include one or more computing devices having software and/or hardware modules that implement the respective operations of the various layers of the neural network according to an architecture … the neural networks 302 [object classifier neural network] and 310 [auxiliary neural network] can be purely feedforward networks, or may include recurrent and/or convolutional aspects … The context embedding neural network 308 can be a convolutional neural network” and in paragraph [0055], “The context embedding neural network 308 is configured to process the second neural network input for the wide-view representation 318 of the environment to generate a context map ...  The context map is an embedding or data structure that characterizes features of the environment of the autonomous vehicle based on the wide-view representation 318 of the environment. In some map includes a collection of feature vectors, each feature vector corresponding to a different region of the vehicle's environment.”
Mao further discloses in paragraphs [0056]-[0058], “The object classifier neural network 302 is configured to process the first neural network inputs for patches 316a-n of the object of interest and a corresponding feature vector 322 from the context map to generate an object classification 324 … The feature vector 322 processed by the classifier portion 312 can be selected from the set of feature vectors in the context map that was generated by the context embedding neural network 308” and in paragraph [0060], “the system can further include an auxiliary neural network 310. The auxiliary neural network 310 provides additional layers of operations following a last layer of the context embedding neural network 308, and is configured to process the same feature vector 322 for the region of the environment that corresponds to the location of the object of interest to generate one or more auxiliary predictions 326.”
Mao additionally discloses in paragraph [0075], “The training system selects from the context map a feature vector that corresponds to the patch components, e.g., a feature vector corresponding to the region where the object of interest represented in the patches is located. The selected feature vector is processed with the auxiliary neural network, e.g., network 310, in accordance with current values of the parameters of the network to generate auxiliary predictions about the environment. Additionally, the object classifier neural network processes the patch components of the training example and the selected feature vector in accordance with current values of the parameters of the network to generate a predicted object classification for the object of interest represented in the object patches … The training system can then adjust the values of the parameters of the object classification neural network, the context embedding neural network, and the auxiliary neural network based on the losses … The object classifier neural network can be updated based on the object classification loss (i.e., the loss based on a difference between the predicted and target object classifications), and the auxiliary 

Mao discloses three separate neural networks in paragraph [0050], “the object classifier neural network 302, the context embedding neural network 308, and the auxiliary neural network 310.”  Mao also discloses in paragraph [0050] that each of these neural networks “include one or more computing devices” and that two of the neural networks, the object classifier neural network 302 and the auxiliary neural network 310 can be purely feedforward networks, or may include recurrent and/or convolutional aspects, while the context embedding neural network 308 can be a convolutional neural network.  Further in paragraph [0060], Mao discloses that the “auxiliary neural network 310 provides additional layers of operations following a last layer of the context embedding neural network 308” inferring that the auxiliary neural network is distinct from the context embedding neural network and from the object classifier neural network.
Mao discloses embedding’s output from the context embedding neural network (para. 0055, The context embedding neural network 308 is configured to … generate a context map the context map includes a collection of feature vectors), for embedding or incorporating into a second neural network (para. 0056-0060, The object classifier neural network 302 is configured to process the first neural network inputs for patches 316a-n of the object of interest and a corresponding feature vector 322 from the context map to generate an object classification 324 … the auxiliary neural network is configured to process the same feature vector 322 for the region of the environment that corresponds to the location of the object of interest to generate one or more auxiliary predictions 326).  
Similarly, Mao also discloses in paragraph [0075] that an embedding output from the context embedding neural network can be used for training the object classifier neural network 302 and the 
The combination of references thus disclose the limitation “providing the embedding layer as an output for embedding / incorporating into a second neural network” as recited in independent claims 1 and 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668